    Case 3:21-cv-01643-X Document 7 Filed 09/01/21         Page 1 of 4 PageID 64



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

  ALDO CUELLER,                               §
                                              §
         Plaintiff,                           §
                                              §
  v.                                          §
                                              § Civil Action No. 3:21-CV-01643-X
  SAFECO INSURANCE COMPANY                    §
  OF INDIANA                                  §
                                              §
         Defendant.                           §

                      MEMORANDUM OPINION AND ORDER

       Aldo Cueller sued Safeco Insurance Company of Indiana (Safeco) in state court

for breach of contract and violations of the Texas Insurance Code and Texas Deceptive

Trade Practices Act. After the removal deadline passed, Safeco filed a Notice of

Removal [Doc. No. 1] in this Court. Cueller responded with a Motion to Remand [Doc.

No. 5], arguing the removal was untimely. Safeco then filed a Motion for Leave to

File Notice of Removal [Doc. No. 6] to excuse its tardiness. For the reasons below,

the Court GRANTS the motion to remand and DENIES the motion for leave to file

notice of removal.

                              I. Factual Background

       Safeco insured Cueller’s home under a residential insurance policy. Cueller

discovered water damage to his property and submitted a claim under the policy.

After investigating the claim, Safeco issued a coverage denial letter, and Cueller sued

Safeco in state court for breach of the insurance contract and violations of the Texas




                                          1
     Case 3:21-cv-01643-X Document 7 Filed 09/01/21                    Page 2 of 4 PageID 65



Insurance Code and the Texas Deceptive Trade Practices Act. Cueller filed the suit

on May 25, 2021, and served Safeco’s registered agent in Texas on June 4, 2021.

       Safeco answered the complaint in state court on June 28, 2021. On July 15,

2021, Safeco filed a notice of removal to this Court, 41 days after service of the

complaint.

                                        II. Legal Standards

       “[A]ny civil action brought in a State court of which the district courts of the

United States have original jurisdiction, may be removed by the defendant or the

defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.” 1 However,

       The notice of removal of a civil action or proceeding shall be filed within
       30 days after the receipt by the defendant, through service or otherwise,
       of a copy of the initial pleading setting forth the claim for relief upon
       which such action or proceeding is based, or within 30 days after the
       service of summons upon the defendant if such initial pleading has then
       been filed in court and is not required to be served on the defendant,
       whichever period is shorter. 2

The removal statutes are strictly construed, and any doubts are resolved in favor of

remand. 3 “[A] defendant who does not timely assert the right to removal loses that

right.” 4

       In some extraordinary circumstances, equitable tolling may be applicable to

extend the deadline for removal. The doctrine of equitable tolling allows the court to



       1    28 U.S.C. § 1441(a).
       2    Id. at § 1446(b)(1).
       3    See Gasch v. Hartford Accident & Indem. Co., 491 F.3d 278, 281–82 (5th Cir. 2007).
       4    Brown v. Demco, Inc., 792 F.2d 478, 481 (5th Cir. 1986).

                                                    2
    Case 3:21-cv-01643-X Document 7 Filed 09/01/21                 Page 3 of 4 PageID 66



extend a deadline where the litigant shows “(1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstances stood in his way.” 5 “[T]he

decision to invoke equitable tolling is left to the discretion of the district court.” 6

                                            III. Analysis

       It is undisputed that Safeco filed its notice of removal after the 30-day

statutory deadline lapsed. But Safeco urges the Court to grant it leave to file its

notice of removal because the motion is sought to do justice, not to delay. However,

equitable tolling requires the litigant to demonstrate its diligence under the

circumstances. Safeco does not allege that it was diligent. Instead, Safeco admits

that it inadvertently filed the removal late because Safeco’s counsel and his assistant

were on vacation, and the deadline was miscalendared.

       As such, the Court determines that Safeco has not established extraordinary

circumstances necessary to warrant equitable tolling.                Accordingly, the Court

GRANTS Cueller’s motion to remand. Because the Court grants the motion to

remand, the Court DENIES Safeco’s motion for leave to file notice of removal.

                                          IV. Conclusion

       For the forgoing reasons, the Court GRANTS the motion to remand and

DENIES the motion for leave to file notice of removal. The Court REMANDS the

case to the 68th Judicial District Court of Dallas County, Texas.

       IT IS SO ORDERED this 1st day of September, 2021.



       5   Holland v. Florida, 560 U.S. 631, 649 (2010).
       6   Cousin v. Lensing, 310 F.3d 843, 848 (5th Cir. 2002).

                                                    3
Case 3:21-cv-01643-X Document 7 Filed 09/01/21   Page 4 of 4 PageID 67




                              BRANTLEY STARR
                              UNITED STATES DISTRICT JUDGE




                                  4
